/a aW/;W/:C/

` nNITEI) sTATEs DISTRICT CoURT WZ /YM

SOUTHERN DISTRICT OF NEW Y()RK

cULBREATH, L//ZM/ QM?C’

 

Plaintiff, 17 CV 3406 {KMK) (LMS)
- against - REPORT
GRIFFIN, ET AL., RECODM§NDATION
Defendants.

 

 

THE HONORABLE LISA MARGARET SMITH, U.S.M.J.1

Under the Court’s Standing Order regarding the Creation and Administration of the Pro
Bono Fzmd (lG-MC-OO’/'S) (the “Standing Order”), pro bona counsel may apply to the Court for
preauthorization and reimbursement of certain expenses during litigation On October 16, 2018,
counsel for Plaintin submitted a request for preauthorization of funds from the Pro Bono Fttnd
for certain discovery costs totaling $14,000. ECF No. 68. Pursuant to Standing Order 11 2, only
the Chief Judge may grant approval of requests for preauthorization of funds that exceed $5,000.
Aooordingly, after reviewing the material submitted by Plaintiff's oounsel, as Well as the
requirements and procedures for obtaining preauthorization of funds, the undersigned reports and

respectfully recommends that PlaintifF s request for preauthorization of funds in the amount of

$14,_000 be GRANTED.

 

1 On November l, 2017, the Honorable Kenneth M. Karas referred this matter to the
undersigned for general pre-trial supervision ECF No. 19.

2 Plaintiff represented himself pro se until August 15, 2018. On that date, Ryan Lozar filed a
notice of limited appearance to represent Plaintiffpro bona for the limited purpose of discovery
and settlement discussions ECF No. 56.

 

Plaintiff’ s counsel estimates that $2,000 to $3,000 Will be required to finance the cost of
conducting three depositions (as of October 16, 2018, two depositions have already been
scheduled). Additionally, Plaintiff’s counsel estimates that expert fees Will cost $11,000.
Specincally, Dr. Jonathan Boralc’s3 preparation of an expert report, as Well as his eventual trial
testimony4 ln support of his request for preauthorization of funds, Plaintiff’ s counsel avers that _
Dr. Borak’s expert testimony “is critical to the central issues in [Plaintiff’ s] case,” and Will
present the “clearest evidence to a jury regarding the unreasonableness of Defendants’ contested
actions.” ECF No. 68, p. 2. Plaintiff’ s counsel also notes that Dr. Borak’s expert testimony is
required as it Will “address potential jury confusion.” lpg

After reviewing the documentation submitted by Plaintiff’s counsel, as Well as the
requirements and procedures for obtaining preauthorization of funds pursuant to the Standing
Order, the undersigned reports and respectfully recommends that Plaintiff’ s application for
preauthorization of funds from the Pro Bono Fund be GRANTED as Plaintiff s counsel has
submitted sufficient documentation to permit the Court to determine that the anticipated
expenses are appropriate and reasonable

Dated: October 23, 2018
White Plains, NeW York

   
   

Lisa Margaret S l
United States M
Southern Distric ofNeW `orl<;

 

3 While not filed on ECF, a copy of Dr. Borak’s curriculum vitae n ~‘ ' ing his qualifications is

attached to this report and recommendation

4 ln accordance with Standing Order ii 2, Plaintiff’s counsel provided a detailed description of
said expenses in his October 16, 2018, letter, Which is attached to this report and
recommendation

